Citation Nr: 1637188	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-40 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a low back condition, to include low back pain.

2. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected Irritable Bowel Syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1993 to January 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and Indianapolis, Indiana.

In March 2014 the claims were remanded by the Board for further development. 

The issue of entitlement to service connection for GERD, to include as secondary to service-connected IBS is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's low back condition is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303 (d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). Moreover, in the case of arthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Low Back Condition

The Veteran seeks service connection for a low back condition, which he asserts had its onset during active duty, or alternatively, was caused by in-service injuries. In a November 1996 separation examination, the Veteran reported suffering from occasional back pain.

The claims folder consist of an October 1997 VA examination which diagnosed the Veteran with chronic low back pain, possibly mechanical in nature. The examination report noted the Veteran's low back pain onset as 1995.

The December 2009 VA examiner opined that the Veteran's degenerative joint disease of the lumbar spine was at least as likely as not related to service because "the Veteran's back injury is well documented in [Service Medical Records]." In its March 2014 remand, the Board found the December 2009 medical opinion to be inconsistent with the Veteran's treatment records. Specifically, the Board noted that the Veteran's STRs only noted the Veteran with a low back complaint at the time of his separation examination.

In a September 2010 VA addendum opinion, the examiner was unable to provide an etiological opinion without resorting to mere speculation.

A November 2010 letter from a private physician includes, in relevant part, an opinion that the Veteran's service-connected IBS "when it is flared-up, also causes back pain . . . ." In the March 2014 remand, the Board found the private medical opinion to be of limited probative value.

The Veteran was provided another VA examination in April 2014, in which the examiner opined that it was "less likely than not" that the Veteran's low back condition was incurred in or was caused by his military service. The examiner explained that there was no record of trauma or back injury during service that would cause the Veteran's degenerative changes. The examiner further opined that the Veteran's low back condition is less likely than not secondary to his service-connected IBS, as there is no medical connection between the two conditions. 

Based on the foregoing, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's low back condition had its onset during service.  In so finding, the Board notes the presence of a low back complaint in service, a current low back disorder, and the Veteran's reports of continuous symptoms since service. While the April 2014 VA examiner provided a negative medical opinion, the examiner did not provide an adequate rationale for the basis of that opinion. Crucially, the examiner does not account for the October 1997 VA medical examination, which reflects the Veteran's continued complaints of low back pain within one year from his military service.  Accordingly, service connection for a low back condition is warranted.



ORDER

Service connection for degenerative joint disease of the lumbar spine is granted.


REMAND

The Veteran asserts he has GERD which is related to his service-connected IBS.

The November 2010 letter from a private physician conclusively states that the Veteran's service-connected IBS causes esophageal reflux (GERD).  The March 2014 Board remand found the opinion to be of limited probative value.

In a December 2009 VA medical examination, the examiner opined that the Veteran's GERD "is not caused by or a result of" medication the Veteran takes for his service-connected IBS.  The examiner explained that GERD is not known to be caused by the medication taken by the Veteran.  The Veteran was provided a VA examination in April 2014, in which the examiner opined that it was "less likely than not" that the Veteran's GERD was incurred in or was caused by his military service.  The examiner further opined that the Veteran's GERD is less likely than not secondary to his service-connected IBS, as there is no medical connection between the two conditions. 

The Board finds that the 2009 and 2014 VA opinions are inadequate to the extent that the examiners did not address whether the Veteran's GERD was aggravated by his service-connected IBS.  An opinion that something "is not caused by or a result of" does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (noting that an inquiry request requiring that the examiner state his conclusion using one of the listed legally recognized phrases that included "is caused by or a result of" did not permit the examiner to opine on any question other than one of direct causation).  In addition, the April 2014 VA opinion does not reflect consideration of the Veteran's theory that medication taken for his IBS caused his GERD.  Therefore, an addendum opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the April 2014 VA examination regarding the nature and etiology of the Veteran's GERD.  The file must be provided to and reviewed by the examiner.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD was caused OR aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by the Veteran's service-connected IBS to include medication taken to treat the disorder.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

All opinions should be supported by a clear rationale.

2.  Then, readjudicate the issue of entitlement to service connection for GERD.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


